—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered July 29, 1992, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
While the pre-sentence report indicates that the defendant “has a history of substance abuse and psychiatric problems” and that he has been diagnosed as a paranoid schizophrenic, there is no basis in the record to support the conclusion that at the time of the plea proceeding, the defendant lacked the capacity to understand the proceedings against him or that he was unable to assist in his defense (see, CPL 730.30 [1]; People v Johnston, 186 AD2d 680; People v Rogers, 163 AD2d 337). Moreover, the responses made by the defendant at the plea and sentencing proceedings were appropriate and did not indicate that he was incapacitated. Accordingly, the failure of the Supreme Court to sua sponte order a competency hearing pursuant to CPL 730.30 (1) did not constitute error. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.